Case 5:20-cv-00557-MWF-SP Document 48 Filed 12/23/20 Page 1 of 1 Page ID #:392



  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9    MARLON HAWKINS, an             )             Case No. 5:20-cv-00557-MWF-SP
       individual,                    )
 10                                   )             HON: Michael W. Fitzgerald
                                      )
 11                   Plaintiffs,     )             ORDER DISMISSING
                                      )             DEFENDANT CITY OF
 12    vs.                            )             BARSTOW WITH PREJUDICE
                                      )
 13                                   )
                                      )
 14    CITY OF BARSTOW, et al.,       )
                                      )
 15                                   )
                                      )
 16                   Defendants.     )
                                      )
 17                                   )
       ______________________________ )
 18
 19          IT IS HEREBY ORDERED:
 20          Based on the Stipulation of the Parties and Good Cause appearing therefore,
 21    IT IS HEREBY ORDERED that the above-entitled action against the City of
 22    Barstow is dismissed, with prejudiced pursuant to Federal Rules of Civil Procedure
 23    41(a)(1). Each party shall bear their own costs and fees.
 24
 25
 26    DATED: December 23, 2020
 27                                    Honorable Michael W. Fitzgerald
                                       United States District Judge
 28
